DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-10 were pending and were rejected. Claims 1-7 and 10 were amended. Claims 1-10 remain pending and are examined in this office action. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to Japanese application JP2018-003681 filed 1/12/2018. The certified copy has been received.

Response to Arguments
Claim Objections: 
Applicant’s amendments to claims 1, 6 and 10 obviate the previous objections and therefore they are withdrawn. 
35 USC § 112(f) – Claim Interpretation:
Applicant has amended the claims to clarify that an evaluation setting unit, a privilege providing unit, a vehicle monitoring unit, and a pick-up and delivery management unit are all included in the controller (which one of ordinary skill in the art would interpret as a processor). Therefore, as the recited “units” are part of the recited “controller” and one of ordinary skill in 
35 USC § 112(b): 
Applicant’s arguments with respect to the previous § 112(b) rejections of claims 1-10 (pg. 6 of remarks) have been fully considered but they are not persuasive. Applicant has amended claim 1 to recite “an evaluation setting unit configured to, on evaluation items for evaluating a user who requests a pick-up and delivery agent who picks up or delivers a package to pick-up the package from an inside of a vehicle cabin of a vehicle such that the package is able to be picked up from the vehicle cabin, receive and store evaluation results for the evaluation items from a terminal of the pick-up and delivery agent who picked up or delivered the package” (emphasis on bold and underlined portions). Claim 10 was amended to recite similar subject matter. However, while these amendments clarify that some action is taken “such that the package is able to be picked up from the vehicle cabin,” it is unclear how a user can request a pick-up and delivery agent who picks up or delivers a package, to pick-up the package from an inside of a vehicle cabin of a vehicle such that the package is able to be picked up from the vehicle cabin. Furthermore, it is unclear, in view of the limitation as a whole, whether the claim is actually intended to mean that 1) the user is requesting that the delivery agent picks up the package from the vehicle cabin, such that the package is able to be picked up from the vehicle cabin (see above), or 2) the user is requesting a delivery agent to pick or deliver a package to the inside of a vehicle cabin, such that the user can pick up the package from the vehicle cabin. 
The issues above lead to even further indefiniteness because it is unclear to what extent the limitation “on evaluation items for evaluating a user who requests a pick-up and delivery agent who picks up or delivers a package to pick-up the package from an inside of a vehicle cabin of a vehicle such that the package is able to be picked up from the vehicle cabin” is intended to be an limiting function of the system of claim 1 and method step of claim 10, or if the limitation is merely a description the evaluation items relating to the delivery of a package to a vehicle. For example, it appears the only actual function being performed in the limitation at hand is “an evaluation setting unit configured to…receive and store evaluation results for the evaluation items from a terminal of the pick-up and delivery agent who picked up or delivered the package”, with the remaining language of the limitation simply describing the evaluation items being related to a request for delivery of a package to a vehicle cabin. Therefore, the examiner will interpret the claim as such for the purposes of further examination. 
The examiner strongly suggests rewriting the limitations to clarify what applicant is actually intending to claim, as the claims remain indefinite for the several reasons highlighted above. 
Applicant’s amendments to claims 4 and 5 appear to reasonably clarify the previous issues, and therefore the 112(b) rejections for these reasons are withdrawn. For example, claim 4 is amended to indicate the second evaluation result being less than the first evaluation result, which is still a very broad limitation, but is not considered to be indefinite. Claim 5 is amended to include wherein the situation evaluation item included at least one of (i) accessibility, which is no longer an indefinite term. 
35 USC § 101: 
Applicant’s arguments with respect to the previous § 101 rejection of claims 1-10 (pgs. 6-9 of remarks filed 3/5/2021) have been fully considered but they are not persuasive. The examiner’s analysis in the previous office action was based on the updated eligible guidance (i.e. 
Next, applicant argues that even if the claims include an abstract idea, the abstract idea is integrated into a practical application under Step 2A Prong Two (pgs. 7-9). Applicant argues in particular that in the present case, evaluating the claim language “as a whole” and as a “combination of elements” demonstrates that the claims are directed to the practical application of evaluating pick-up/delivery work in order to improve the efficiency of pick-up/delivery work. However, merely arguing that the claims are used in the evaluation of pick-up/delivery work, in order to improve efficiency is not at all persuasive and the examiner respectfully disagrees. Applicant has not identified any particular feature of the claimed invention leading to such an improvement. Furthermore, even if the claimed limitations do result in improved efficiency, the improvement does not even relate to any technological field or improve any technology itself, but is merely related to efficiency of a business process, which does not integrate a judicial exception into a practical application. See MPEP 2106.05(f): “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).)
The claims do not recite any improvement in the functions of a computer, improvement to any technology or technological field, or apply the judicial exception into any other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Instead, the claims in the instant application are directed to mere instructions to apply the abstract idea on generic computer components (i.e. a pick-up and delivery management server, and a controller comprising an evaluation setting unit and a privilege providing unit). These elements are merely used as tools to implement the abstract idea for evaluating pick-up/delivery work on a computer. Considering these elements in an ordered combination does not add anything significant to the claims. 
Therefore, the § 101 rejection of claims 1-10 is maintained. 
35 USC § 102 and § 103: 
Applicant’s arguments with respect to the previous § 102 and § 103 rejections of claims 1-10 (pgs. 9-10 of remarks) have been fully considered but they are not persuasive. 
Applicant argues that the cited prior art (“Beau”) in the § 102 rejection of claims 1/10 does not teach all of the features recited in independent claims 1/10, and specifically argues that “Beau fails to disclose an evaluation setting unit configured to receive and store evaluation results for the evaluation items, and a privilege providing unit configured to provide information of a privilege to be given to the user” (pgs. 9-10 of remarks). The examiner respectfully disagrees. 
First, due to the 112(b) indefiniteness issues mentioned above (and in the updated 112(b) rejections below), it is unclear what exactly applicant is attempting to claim. However, looking specifically to the features identified by applicant in the remarks (“an evaluation setting unit configured to receive and store evaluation results for the evaluation items, and a privilege providing unit configured to provide information of a privilege to be given to the user”), the examiner argues that under the broadest reasonable interpretation, Beau would read on these features. The claims do not specify what an “evaluation item” or a “privilege” is, and the specification only gives very general example in ¶ 0007 (“Examples of the evaluation items include items of whether or not a vehicle is present on pick-up or delivery date and time and at a pick-up or delivery place designated by the user, whether or not a delivery vehicle enters the designated pick-up or delivery place, whether or not there is a change request of the designated pick-up or delivery date and time or pick-up or delivery place, whether or not there is a space at which a pick-up/delivery article can be loaded inside the vehicle, and the like. Examples of the privilege to be given to the user include a discount of a delivery charge, delivery with priority over other users, a gift, and the like”). 
As seen in the § 103 rejection below, which is updated to further detail the examiner’s position, Beau teaches an evaluation setting unit (Beau: ¶ 0060 configuration platform configured to, on evaluation items for evaluating a user who requests a pick-up and delivery agent who picks up or delivers the package to pick-up the package from an inside of a vehicle cabin of a vehicle such that the package is able to be picked up from the vehicle cabin (Beau: ¶ 0061, ¶ 0063-0064, ¶ 0074-0075 showing various “evaluation items” of information about a user such as the user’s subscription status, the user’s current or future location, etc. which is used to select and reserve a vehicle for the delivery as per ¶ 0064 and ¶ 0075-0076), receive and store evaluation results for the evaluation items from a terminal of the pick-up and delivery agent who picked up or delivered the package (Beau: Fig. 8A and ¶ 0077-0079 showing delivery person first confirms the previously selected/reserved vehicle, and then signals that the delivery is complete including updating the delivery status of the item to “in car” or other similar status, and notifying the user about the delivery status information which are all “evaluation results”; note that as per at least ¶ 0063-0064 above the selection of the vehicle was based on the “evaluation items” such as the user’s current or predicted location and proximity to the delivery location/user’s current location/user’s future location; furthermore, it is clear that the receiving and updating of status information would require some type of storage as per ¶ 0041 information on the items is stored and ¶ 0111 data associated with or generated by the execution of the steps is stored in memory); and a privilege providing unit configured to provide, based on the evaluation results (Beau: Fig. 8A and ¶ 0077-0079 as above showing various indications of delivery completion, i.e. the user’s order is delivered), information of a privilege to be given to the user who has requested the pick-up or delivery of the package (Beau: at least ¶ 0079 showing user is provided with the delivery status and the location of the vehicle, i.e. “information of a privilege”; also see Fig. 8B and 
The examiner further notes that as claim 1 is indefinite for a number of reasons above, and recites of number of broad terms that do not provide any detail as to what “evaluation items” or “evaluation results” are required to be - under the broadest reasonable interpretation, the “evaluation items” can be any information related to the “user” who is requesting the pickup/delivery, and the evaluation results can be any determination that is made involving a terminal of the pick-up and delivery agent. 
The same analysis applies to claim 10 as it recites analogous features to claim 1. 
Therefore, the § 102/103 rejections of claims 1-10 are maintained for the above reasons. The examiner has updated the explanations of the § 102 rejection of claims 1/10 below to further explain the previous grounds of rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 currently recites “an evaluation setting unit configured to, on evaluation items for evaluating a user who requests a pick-up and delivery agent who picks up or delivers a package to pick-up the package from an inside of a vehicle cabin of a vehicle such that the package is able to be picked up from the vehicle cabin, receive and store evaluation results for the evaluation items from a terminal of the pick-up and delivery agent who picked up or delivered the package” (emphasis on bold and underlined portions). Claim 10 was amended to recite similar subject matter. However, while these amendments suggest that some action is taken “such that the package is able to be picked up from the vehicle cabin,” it is unclear how a user can request a pick-up and delivery agent who picks up or delivers a package, to pick-up the package from an inside of a vehicle cabin of a vehicle such that the package is able to be picked up from the vehicle cabin. Furthermore, it is unclear, in view of the limitation as a whole, whether the claim is actually intended to mean that 1) the user is requesting that the delivery agent picks up the package from the vehicle cabin, such that the package is able to be picked up from the vehicle cabin (which logically, it is not clear how this could occur), or 2) the user is requesting a delivery agent to deliver a package to the inside of a vehicle cabin, such that the user can pick up the package from the vehicle cabin. 
The issues above lead to even further indefiniteness because it is unclear to what extent the limitation “on evaluation items for evaluating a user who requests a pick-up and delivery agent who picks up or delivers a package to pick-up the package from an inside of a vehicle cabin of a vehicle such that the package is able to be picked up from the vehicle cabin” is intended to be an limiting function of the system of claim 1 and method step of claim 10, or if receive and store evaluation results for the evaluation items from a terminal of the pick-up and delivery agent who picked up or delivered the package”, with the remaining language of the limitation simply describing the evaluation items being related to a request for delivery of a package to a vehicle cabin. Therefore, the examiner will interpret the claim as such for the purposes of further examination. 
The examiner strongly suggests rewriting the limitations in their plain meaning to clarify what events that are actually occurring in the claim, as the claims remain indefinite for the several reasons highlighted above.  Claim 10 is also rejected under 112(b) for the same reasons, along with dependent claims 2-9 by virtue of their dependence on claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1 and 10 recite limitations for receiving and storing evaluation results from a pick-up and delivery agent who picked up or delivered a package, for evaluation items for evaluating a user who request a pick-up and delivery agent who picks up or delivers a package such that the package is able to be picked up from the vehicle cabin; and providing, based on the evaluation 
(Step 2A Prong One) Claims 1 and 10 recite processes which revolve around providing a privilege to a customer of a pickup/delivery of a package based on evaluation of received information associated with the customer. The claimed functions, under the broadest reasonable interpretation, amount to commercial interactions between an entity and a customer for evaluating information on a pickup/delivery of a package. MPEP 2106.04(a)(2)(II) specifies that claims that recite limitations that amount to commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations) fall under “certain methods of organizing human activity.” Therefore, the limitations of claims 1 and 10 fall under the “certain methods or organizing human activities” category of judicial exceptions (i.e. abstract ideas). 
(Step 2A Prong Two) The additional elements in claims 1 and 10 do not integrate the judicial exception (i.e. abstract idea) into a practical application because they amount to mere instructions to apply the abstract idea (providing a privilege to a customer of a pickup/delivery of a package based on evaluation of received evaluation items) on a generic computer (i.e. an information processing system, pick-up and delivery management server with a controller comprising a “evaluation setting unit” and “a privilege providing unit”; and “a computer” as in claim 10) wherein these generic computer elements and the “terminal of the pick-up and delivery agent” are used as tools to generally link the performance of the abstract idea to a particular technological environment. The claims do not improve upon any technology or any of the recited elements, improve the functionality of a computer, or apply the abstract idea in any other meaningful way beyond generally linking the use of the judicial exception to a particular 
(Step 2B) Claims 1 and 10 do not recite anything that amounts to significantly more than the recited abstract idea. As mentioned above, the claims merely recite instructions to apply the abstract idea using a generically recited computer/computer components i.e. an information processing system, pick-up and delivery management server with a controller comprising a “evaluation setting unit” and “a privilege providing unit”; and “a computer” as in claim 10) wherein these generic computer elements and the “terminal of the pick-up and delivery agent” are only used as tools to generally link the performance of the abstract idea to a particular technological environment. Whether the additional elements are considered alone or in an ordered combination does not change the analysis above and does not add anything significant to the claims. 
 (Dependent Claims) Dependent claims 2-9 recite further functions which describe the abstract idea recited in independent claim 1, such as rewarding points to the user (claim 2), collecting “information of a situation” related to the vehicle and setting evaluation results using evaluation items (claims 3-4), describing the evaluation items (claims 5-6), prompting changes to the pick-up/delivery (claims 7-8), and further describing the “privilege” given (claim 9), but do not change that the claims considered as a whole still fall under the abstract idea (providing a privilege to a customer of a pickup/delivery of a package based on evaluation of received information associated with the customer). Claim 2 recites a generically recited “user evaluation unit” for rewarding the points and claim 4 recites an “evaluation setting unit” for setting evaluation results, but claims as a whole still amount to mere instructions to apply the abstract idea using these generically recited computer elements (the “units” simply make up the controller of claim 1 Symantec, TLI Communications, OIP Techs., and buySAFE as cited in MPEP 2106.04(d)(II)). The dependent claims 2-9 do not add anything that integrated the judicial exception into a practical application, and the additional elements (whether considered alone or in an ordered combination) do not add anything that amounts to significantly more than the recited abstract idea. 
Therefore, claims 1-10 are ineligible under § 101. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-6, and 10 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by US 20160189098 A1 to Beaurepaire et al. (hereinafter “Beau”).

Claim 1: Beau discloses: 
An information processing system (Beau: ¶ 0030-0032 system for coordinating delivery to vehicles; also see Fig. 1 system and Fig. 2, ¶ 0047-0054 configuration platform) comprising: 
a pick-up and delivery management server (Beau: ¶ 0033 “configuration platform 109…performs one or more functions associated with providing delivery of the item by using vehicles, and granting a user and/or the delivery service provider and/or a parcel delivery person an access to those vehicles”), the pick-up and delivery management server including a controller (Beau: ¶ 0055, ¶ 0060, ¶ 0108-0111 and Fig. 12 showing configuration platform implemented with processor and memory), 
an evaluation setting unit (Beau: ¶ 0060 configuration platform implemented on a chip set including a processor and memory; also see Fig. 12) configured to, on evaluation items for evaluating a user who requests a pick-up and delivery agent who picks up or delivers the package to pick-up the package from an inside of a vehicle cabin of a vehicle such that the package is able to be picked up from the vehicle cabin (Beau: ¶ 0061, 
receive and store evaluation results for the evaluation items from a terminal of the pick-up and delivery agent who picked up or delivered the package (Beau: Fig. 8A and ¶ 0077-0079 showing delivery person first confirms the previously selected/reserved vehicle, and then signals that the delivery is complete including updating the delivery status of the item to “in car” or other similar status, and notifying the user about the delivery status information which are all “evaluation results”; note that as per at least ¶ 0063-0064 above the selection of the vehicle was based on the “evaluation items” such as the user’s current or predicted location and proximity to the delivery location/user’s current location/user’s future location; furthermore, it is clear that the receiving and updating of status information would require some type of storage as per ¶ 0041 information on the items is stored and ¶ 0111 data associated with or generated by the execution of the steps is stored in memory); and 
a privilege providing unit configured to provide, based on the evaluation results (Beau: Fig. 8A and ¶ 0077-0079 as above showing various indications of delivery completion, i.e. the user’s order is delivered), information of a privilege to be given to the user who has requested the pick-up or delivery of the package (Beau: at least ¶ 0079 showing user is provided with the delivery status and the location of the vehicle, i.e. “information of a privilege”; also see Fig. 8B and ¶ 0081 showing user is provided requests and is given access privileges in order to retrieve their order from the vehicle the order is delivered to)

Examiner’s Note: As claim 1 is indefinite for a number of reasons above, and recites of number of broad terms that do not provide any detail as to what “evaluation items” or “evaluation results” are required to be - under the broadest reasonable interpretation, the “evaluation items” can be any information related to the “user” who is requesting the pickup/delivery, and the evaluation results can be any determination that is made involving a terminal of the pick-up and delivery agent. 

Claim 3: Beau discloses claim 1 and further discloses: 
wherein the controller includes a vehicle monitoring unit configured to acquire information of a situation in a vicinity of the vehicle or a loading situation inside the vehicle (Beau: ¶ 0033-0035 showing configuration platform, i.e. controller, is in communication with sensors, such as in ¶ 0034 a camera that can be used to monitor/record the delivery of the items to the vehicle), 
wherein the evaluation setting unit is configured to, when detection is made that the vehicle is stopped at a pick-up or delivery place designated by the user (Beau: ¶ 0037, ¶ 0040, ¶ 0051, ¶ 0058, ¶ 0066, ¶ 0085, ¶ 0091 showing detection of available vehicles based on the vehicle being parked, not in use, or not fit for driving; and as per ¶ 0090-0091 the vehicle/delivery location may be designated by the user), set a first evaluation result for a situation evaluation item corresponding to the situation in the vicinity of the vehicle (Beau: ¶ 0050 showing determining which of the one or more vehicles to use for the delivery) or the loading situation inside the vehicle acquired by the vehicle monitoring unit among the evaluation items (Beau: ¶ 0034 showing “the vehicle used to receive the delivery may be equipped with a camera. The camera may be used for 

Claim 4: Beau discloses claim 3 and further discloses: 
wherein the evaluation setting unit is configured to, when a second evaluation result for the situation evaluation item included in the evaluation results for the evaluation items received from the terminal of the pick-up and delivery agent who has picked up or delivered the package is less than the first evaluation result (Beau: ¶ 0040, ¶ 0051 ¶ 0069 showing the configuration platform determined that the vehicle in which the package was delivered is to be moved or has been moved (which would indicate the vehicle moved in relation to the delivery location)), re-evaluate the situation evaluation item based on the first evaluation result and the second evaluation result for the situation evaluation item (Beau: ¶ 0040, ¶ 0051, ¶ 0069 showing the configuration platform revaluates the delivery if the vehicle has moved or is moved and determines another vehicle into which the delivery is to be moved to)
Note: Under the broadest reasonable interpretation, because the claim does not explain what is being measured to determined “evaluation results”, how an evaluation result being “less than” another evaluation result is measured, and does not even specify what situation evaluation items are, the appropriate patentable weight is given to this limitation and a second evaluation result being lower than a first evaluation could mean any difference in the evaluation results that causes a re-evaluation of a situation related to the delivery of an item. 

Claim 5: Beau discloses claim 3 and further discloses:
wherein the situation evaluation item includes at least one of (i) accessibility of the pick-up or delivery place designated by the user (Beau: ¶ 0080 showing the vehicle can be selected based on optimization for convenience), (ii) presence or absence of a change request of pick-up or delivery date and time or the pick-up or delivery place designated by the user (Beau: ¶ 0074, ¶ 0080 showing querying availability of user and “if the user is detected to be unavailable, the configuration platform 109 may divert the query to users' other vehicles, vehicles of friends and family members, and to car sharing/rental services”), and (iii) package housability inside the vehicle (Beau: ¶ 0058, ¶ 0066, ¶ 0071-0072 showing determining which vehicle to be used for delivery based on characteristics of item incl. size, weight, fragility, etc.)

Claim 6: Beau discloses claim 1 and further discloses: 
wherein the evaluation item includes at least one of (i) presence or absence of a vehicle on a pick-up or delivery date and time and at a pick-up or delivery place designated by the user (Beau: ¶ 0038 showing determination of available vehicles present near the user designated delivery location; also ¶ 0066, ¶ 0074, ¶ 0085 showing determination of nearby vehicles that will be available near the delivery location using scheduling/location information, calendar info, etc.), and (ii) presence or absence of a change request of the pick-up or delivery date and time or the pick-up or delivery place designated by the user (Beau: ¶ 0074, ¶ 0080 showing querying availability of user and “if the user is detected to be unavailable, the configuration platform 109 may divert the query to users' other vehicles, vehicles of friends and family members, and to car sharing/rental services”)

Claim 10: See the rejection of claim 1 reciting analogous limitations. Beau also teaches a computer (Beau: ¶ 0037). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 20160189098 A1 to Beaurepaire et al. (Beau) in view of US 20170293929 A1 to Kim et al. (Kim).

Claim 2: Beau discloses claim 1. With respect to the limitation: 
wherein the controller includes a user evaluation unit configured to reward points to the user based on the evaluation results, 
wherein the privilege providing unit is configured to provide the information of the privilege to be given to the user based on the rewarded points
Beau teaches providing a user with an access privilege to retrieve their purchased item from a vehicle to which it was delivered as seen above, but Beau does not explicitly teach providing award points or that a provided privilege is given to a user based on points rewarded. However, Kim teaches rewarding points based on evaluation of a purchase made by a user (Kim: ¶ 0301-0302), and providing a discount or savings credit to a user based on the points awarded by the evaluation of the purchase (Kim: ¶ 0301-0302; also see ¶ 0304-0314 generally showing methods for the earning and use of rewards points). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the methods for earning and user rewards based on evaluation of user purchase information of Kim in the delivery system of Beau with a reasonable expectation of success of arriving at the claimed invention, with the motivation to overcome existing problems with providing loyalty rewards to customers, including that “the rewards available for redemption are extremely limited” (Kim: ¶ 0013) and “the redeeming process is extremely inefficient and inconvenient” (Kim: ¶ 0015) – and also to provide “a cost-efficient and convenient incentive redemption system and method that would provide benefits to both the consumers and merchants” (Kim: ¶ 0010). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 20160189098 A1 to Beaurepaire et al. (Beau) in view of US 2020007439 A1 to Boccuccia et al. (Boccuccia).  

Claim 7: Beau discloses claim 3. With respect to the limitation:
wherein the controller includes a pick-up and delivery management unit configured to, when the vehicle is not present on a pick-up or delivery date and time and at the pick-up or delivery place designated by the user, transmit notification for prompting to change a pick-up and delivery plan to the terminal of the pick-up and delivery agent who picks up or delivers the package
While Beau teaches upon detecting that a vehicle at a location (i.e. the determined delivery place) is expected or has moved from the delivery location, changing a delivery plan and sending notifications to the delivery agent (Beau: ¶ 0051-0052), Beau does not explicitly teach a particular time which the delivery is expected to take place at the vehicle. However, Boccuccia teaches detecting whether a vehicle is located a delivery location at a delivery time, and if not updates the delivery plan to a different delivery location or different delivery time (Boccuccia: ¶ 0027-0035). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the methods for updating the delivery plan in response to movement of the vehicle from a location at an expected delivery time of Boccuccia in the delivery system of Beau with a reasonable expectation of success of arriving at the claimed invention, with the motivation “to provide secure and timely parcel delivery to unattended locations…  to dynamically modify a location for parcel delivery according to the convenience of . 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 20160189098 A1 to Beaurepaire et al. (Beau) in view of US 20200074396 A1 to Boccuccia et al. (Boccuccia), and further in view of US 20190066045 A1 to Cantrell. 

Claim 8: Beau/Boccuccia teach claim 7. With respect to the limitation: 
wherein the pick-up and delivery management unit is configured to, when the vehicle is not present at the pick-up or delivery place a predetermined time before the pick-up or delivery date and time, transmit notification for prompting the vehicle to move to the pick-up or delivery place to a terminal of the user
While the combination of Beau and Boccuccia above teaches detecting the vehicle is not present at the pick-up or delivery place and updating the delivery plan as seen above, and Beau further teaches querying vehicles (Beau: ¶ 0091, ¶ 0046, ¶ 0076) they do not explicitly teach when the vehicle is not present a predetermined time before the pick-up or delivery date and time, transmitting notification prompting the vehicle to move to a pick-up/delivery place towards a terminal of the user. However, Cantrell teaches, when a vehicle to receive a delivery is not present at the pick-up or delivery place a predetermined time before the pick-up or delivery date and time (Cantrell: ¶ 0043 vehicle should arrive at a location to receive the package prior to arrival of customer to pick up package and therefore is not at the final delivery place), transmitting notification prompting the vehicle to move towards the pick-up or delivery place to the customer’s location (Cantrell: ¶ 0045, ¶ 0051 showing prompting the autonomous vehicle . 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 20160189098 A1 to Beaurepaire et al. (Beau) in view of US 20060173749 A1 to Ward et al. (Ward). 

Claim 9: Beau teaches claim 1. With respect to the following limitation, Beau teaches that information such as a subscription status may allow a user to receive deliveries at a vehicle (Beau: ¶ 0039, ¶ 0050-0051, ¶ 0061, ¶ 0075, ¶ 0077), but Beau does not explicitly teach that this subscription status or other information indicates a privilege to be given such as a discount of a delivery charge, delivery with priority, or a gift. However, Ward teaches: 
wherein the privilege to be given to the user includes any one of (i) a discount of a delivery charge of the package (Ward: ¶ 0009, ¶ 0014-0015, ¶ 0038, ¶ 0050-0052, ¶ 0055-0057 showing customers with a subscription who purchase items from merchant may receive free delivery), (ii) delivery with priority over other users (Ward: ¶ 0098 the orders placed by subscribers may be given higher priority in comparison to non-subscribers’ orders; also as above ¶ 0009, ¶ 0014-0015, ¶ 0038, ¶ 0050-0052, ¶ 0055- and (iii) a gift (Ward: ¶ 0098 showing other special services provided to subscribers such as free magazine subscriptions, discounts, digital content, free minutes on wireless service, free warranties, etc. in addition to the free shipping and priority on orders)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the discounts, priority, and free gifts included with a customer’s subscription and purchase of items of Ward in the delivery system of Beau with a reasonable expectation of success of arriving at the claimed invention, with the motivation at least to “reduce or eliminate the concern of shipping costs out of the subscriber's purchasing decision” (Ward: ¶ 0052) and to “provide an incentive for subscribed customers to purchase more items once they reach the break-even threshold for shipping costs because the customers essentially get free shipping from then on” (Ward: ¶ 0053). 











Conclusion
The following reference is cited as relevant to the instant application: 
EP 3399480 B1 teaches a system/method for delivering a package to a luggage compartment of a customer vehicle 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HUNTER A MOLNAR/Examiner, Art Unit 3628                

/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                                     
March 9, 2021